Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

EXAMINER’S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on 1/26/22, Joe Mehrle requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 14-0225 the required fee of $ 200.00 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
REPLACE Claims 1,12 with the versions that follow:

1.	(Currently Amended) A method for enforcing security on a self checkout terminal, the method implemented as executable instructions within a non-transitory computer-readable medium and executed by one or more hardware processors of the self checkout terminal, the method comprising:	obtaining, by the instructions executing on the one or more hardware processors of the self checkout terminal, the current time and date;	obtaining, by the instructions, multiple item level security parameters where the parameters are optimized and only valid for use during a specified time period and where the obtained time and date falls within the specified time period, and wherein obtaining further includes modifying each of the multiple item security parameters by a global item tolerance parameter automatically determined based on current terminal utilization at the self checkout terminal;	maintaining, by the instructions, a security exception forgiveness setting as a global parameter, wherein the security exception forgiveness setting comprising a current setting value that is initially set based on a current customer traffic load that is calculated, and wherein the security exception forgiveness setting is not data associated with any particular items, wherein a first misidentification of a first item is reported to the current customer before the security exception forgiveness setting is set and maintained for forgiveness to encourage the current customer to correct behavior of the current customer;	wherein the multiple item level security parameters include a security exception forgiveness setting which is set to the current setting value that instructs the instructions to forgive, ignore, and not report a predetermined number of misidentified items and stop all operations at the self checkout terminal when the predetermined number of the misidentified items are exceeded;	setting, by the instructions, multiple security settings to the corresponding values of the multiple item level security parameters where the security settings determine the level and type of item level security that is currently enforced on the self checkout terminal and at least some of the security settings are dynamically lowered based on the current time and date being the specified time period for enforcing lessened security on the self checkout terminal and thereby increasing customer throughput while operating the self checkout terminal during the specified time period, wherein setting further includes randomly reducing and randomly increasing at least some of the multiple item level security parameters for a period of time and based at least in part on when item level security has been lowered by adjusting item level security higher and then randomly reducing the item level security or when customer traffic is increased by adjusting the item level security higher and then randomly reducing the item level security, wherein randomly reducing and increasing further includes determining a random nature of security based on item probabilities for being misidentified and time and day, and wherein randomly reducing and increasing further includes calculating the current customer traffic load as a weighted average of time between a predefined number of previous transactions at the self checkout terminal, setting the current setting value of the security exception forgiveness setting based on the current customer traffic load that was calculated, and comparing the current customer traffic load against a predefined value to determine whether there is one of:
normal traffic, increased customer traffic, and decreased customer traffic; and	decrementing the current setting value of the security exception forgiveness setting each time a particular misidentified item is permitted to pass by ignoring and not reporting the particular misidentified item and without stopping a current transaction and stopping the current transaction and reporting the particular misidentified item when the security exception forgiveness setting is zero.

12.	(Currently Amended) A self checkout terminal for performing a purchase transaction with enforced security, the terminal comprising:	  an item scanner adapted to identify an item presented to the terminal for purchase as part of the purchase transaction;	a weigh scale adapted to determine the weight of the item presented to the terminal;	a hardware processor in communication with the item scanner and the weigh scale where the processor executes instructions from memory and the instructions when executed cause the processor to:
obtain the current time and date;	obtain multiple item level security parameters where the parameters are optimized and only valid for use during a specified time period and where the obtained time and date falls within the specified time period, and wherein obtaining further includes modifying each of the multiple item security parameters by a global item tolerance parameter automatically determined based on current terminal utilization at the self checkout terminal, ;	set multiple security settings to the corresponding values of the multiple item level security parameters where the security settings determine the level and type of item level security that is currently enforced on the self checkout terminal and wherein the multiple item level security parameters include the security exception forgiveness setting that is set to forgive a predetermined number of misidentified items by ignoring and not reporting the predetermined number of the misidentified items;	identify an item presented to the terminal for purchase using the item scanner;	determine the actually weight for the item using the weigh scale;	determine an expected weight for the item;	compare the actually and expected weight of the item to determine a weight difference for the item;	maintain the security exception forgiveness setting as a global parameter, wherein the security exception forgiveness setting comprises , and wherein the security exception forgiveness setting is not data associated with any particular items, wherein a first misidentification of a first item is reported to the current customer before the security exception forgiveness setting is set and maintained for forgiveness to encourage the current customer to correct behavior of the current customer;	determine based on the weight difference and the multiple item level security settings if the item is accepted for purchase as part of the purchase transaction, and determine based upon the current setting value of the security exception forgiveness setting whether to accept the item when the item is misidentified when the predetermined number of the misidentified items are not exceeded and stopping all operations at the self checkout terminal when the item that is misidentified is not accepted, and dynamically decrease at least one security setting based on the specified time period and thereby increasing customer throughput while operating the self checkout terminal, and randomly reduce and randomly increase at least some of the multiple item level security parameters for a period of time and based at least in part on when item level security has been lowered by adjusting item level security higher and then randomly reducing the item level security or when customer traffic is increased by adjusting the item level security higher and then randomly reducing the item level security, wherein randomly reducing and increasing further includes determining a random nature of security based on item probabilities for being misidentified and time and day, and wherein randomly reducing and increasing further includes calculating the current customer traffic load based as a weighted average of time between a predefined number of previous transactions at the self checkout terminal, setting the current setting value based on the current customer traffic load that was calculated, and comparing the current customer traffic load against a predefined value to determine whether there is one of:
normal traffic, increased customer traffic, and decreased customer traffic; and	decrement the current setting value of security exception forgiveness setting each time a particular misidentified item is permitted to pass without stopping the purchase transaction and stopping the purchase transaction when the security exception forgiveness setting is zero.




Allowable Subject Matter
Claims 1,2,4-7,9-13,15-18,20-22 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance.  The prior art does not teach or suggest the following which is present in all of the independent claims of the application:

maintaining, by the instructions, a security exception forgiveness setting as a global parameter, wherein the security exception forgiveness setting comprising a current setting value that is initially set based on a current customer traffic load that is calculated, and wherein the security exception forgiveness setting is not data associated with any particular items, wherein a first misidentification of a first item is reported to the current customer before the security exception forgiveness setting is set and maintained for forgiveness to encourage the current customer to correct behavior of the current customer;

Lutz discloses a threshold number of misidentified checkout items that are detected before store personnel are notified to perform an intervention (ie. a security forgiveness threshold that triggers a report).  (Lutz, col.10,ln.55-col.11,ln.10).  However Lutz does not disclose that a first misidentification is reported prior to the security forgiveness setting is set.   (Applicant’s specification para 0039)







The examiner notes the cited limitations above in combination with the other limitations found within the independent claim(s) are found to be allowable over the prior art of record.  The independent claims recite the quoted allowable subject matter or substantially similar language.  Accordingly the claims are allowable for the reasons identified.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687